Title: [Diary entry: 30 May 1791]
From: Washington, George
To: 

Monday 30th. At 4 Oclock I was out from Major Fifers; and in about 10 Miles at the line which divides. Mecklenburgh from Rowan Counties, I met a party of horse belonging to the latter, who came from Salisbury to escort me on. (It ought to have been mentioned also that upon my entering the State of No. Carolina, I was met by a Party of the Mecklenburgh horse—but these being Near their homes I dismissed them). I was also met 5 Miles from Salisbury by the Mayor of the Corporation, Judge McKoy, & many others; Mr. Steel, Representative for the district, was so polite as to come all the way to Charlotte to meet me. We arrived at Salisbury about 8 Oclock, to breakfast, 20 miles from Captn. Fifers. The lands between Charlotte & Salisbury are very fine, of a reddish cast and well timbered, with but very little under wood. Between these two places are the first meadows I have seen on the Road since I left Virga.; & here also, we appear to be getting into a Wheat Country. This day I foundered another of my horses. Dined at a public dinner givn. by the Citizens of Salisbury; & in the afternoon drank Tea at the same place with about 20 ladies, who had been assembled for the occasion. Salisbury is but a small place altho’ it is the County town, and the district Court is held in it; nor does it appear to be much on the encrease. There is about three hundred Souls in it and tradesmen of different kinds.